Exhibit 99.1 For Immediate Release Investar Holding Corporation Announces 2016 Fourth Quarter Results BATON ROUGE, LA (January 26, 2017) – Investar Holding Corporation (NASDAQ: ISTR) (the “Company”), the holding company for Investar Bank (the “Bank”), today announced financial results for the quarter ended December 31, 2016. The Company reported net income of $1.8 million, or $0.26 per diluted share for the fourth quarter of 2016, compared to $2.0 million, or $0.29 per diluted share for the quarter ended September 30, 2016, and $1.5 million, or $0.20 per diluted share, for the quarter ended December 31, 2015. Investar Holding Corporation President and Chief Executive Officer John D’Angelo said: “I am pleased to announce our results, which include net income of $1.8 million for the fourth quarter of 2016, and record net income of $7.9 million for the year. This achievement was driven by our continued, strong loan and noninterest-bearing deposit growth of 20%, stable credit quality metrics, and our commitment to controlling our operating expenses.
